Title: To James Madison from William Lee, 28 January 1814
From: Lee, William
To: Madison, James


        
          Sir
          Bordeaux January 28th 1814
        
        Inclosed is an Invoice and Bill of Lading of one pipe of Brandy, two cases of wine, two baskets of oil, one box of cordials, one box of Prunes and one box of gloves which I have sent by the Brig Rambler Captain Snow who will enter them at the Custom house where he may arrive and will send you the account of the freight duties and other expences. I have consigned these articles to him in preference to addressing them to a merchant as he is a worthy young man and would not consent to take more than half the usual price of freight from this to the UStates. I have the honor to be with great respect & attachment Your devoted humble Servant
        
          Wm Lee
        
      